FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MARIO ALBERTO GARCIA,                     No. 13-56857
individually and as class
representative,                              D.C. No.
                   Plaintiff-Appellee,    5:13-cv-00616-
                                             JGB-SP
                  v.

COUNTY OF RIVERSIDE,                        OPINION
                          Defendant,

                 and

COUNTY OF LOS ANGELES; LOS
ANGELES COUNTY SHERIFF’S
DEPARTMENT; LEE BACA, in his
personal and individual capacity,
              Defendants-Appellants.


      Appeal from the United States District Court
          for the Central District of California
       Jesus G. Bernal, District Judge, Presiding

               Argued and Submitted
       December 11, 2015—Pasadena, California

                 Filed February 3, 2016
2                 GARCIA V. CTY. OF RIVERSIDE

    Before: Ronald M. Gould and Marsha S. Berzon, Circuit
           Judges, and Jack Zouhary,* District Judge.

                     Opinion by Judge Gould


                           SUMMARY**


                            Civil Rights

    The panel affirmed the district court’s denial of qualified
immunity, absolute (quasi-judicial) immunity, and immunity
under two California statutes in an action brought by Mario
A. Garcia pursuant to 42 U.S.C. § 1983 and state law
alleging that he was wrongfully incarcerated by the Los
Angeles County Sheriff’s Department based on the
misapplication of a felony warrant issued in 1994 for Mario
L. Garcia, who has the same date of birth as plaintiff.

   The panel first held that former Los Angeles Sheriff Lee
Baca in his individual capacity may appeal the denial of
absolute quasi-judicial immunity for the same reasons he
may appeal denial of qualified immunity in his individual
capacity. The panel held that Los Angeles County and the
Los Angeles Sheriff’s Department could not appeal denial of
quasi-judicial immunity because they could not assert an
absolute immunity in the first place. The panel held that it


 *
   The Honorable Jack Zouhary, District Judge for the U.S. District Court
for the Northern District of Ohio, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               GARCIA V. CTY. OF RIVERSIDE                    3

had jurisdiction over defendants’ appeals from denial of state-
law immunity because the district court’s denial determined
rights collateral to those asserted in the action, and like the
denial of qualified immunity, the district court’s decision was
effectively unreviewable on appeal from a final judgment.

    The panel held that plaintiff had sufficiently pleaded a
Fourteenth Amendment violation arising from law
enforcement’s failure to investigate his claim of mistaken
identity after he was arrested. The panel stated that an
obvious physical discrepancy between a warrant subject and
a booked individual, such as a nine-inch difference in height,
accompanied by a detainee’s complaints of misidentification,
should prompt officers to engage in readily available and
resource-efficient identity checks, such as a fingerprint
comparison, to ensure that they are not detaining the wrong
person. The panel further held that Sheriff Baca was not
entitled to qualified immunity because at the time of
plaintiff’s November 2012 incarceration, the standards for
determining whether alleged police conduct violated the
Fourteenth Amendment were clearly established.

    The panel held that Sheriff Baca was not entitled to
absolute, quasi-judicial immunity because plaintiff
challenged not just the fact of his incarceration but also the
lack of procedures to prevent the misidentification. Finally,
the panel rejected defendants’ contention that they were
immune from plaintiff’s state-law claims because of
immunities provided in California Penal Code § 847 and
California Civil Code § 43.55. The panel held that those
statutes do not shield defendants from liability under state law
because plaintiff was not asserting claims “arising out of an[]
arrest” or against the arresting officer.
4              GARCIA V. CTY. OF RIVERSIDE

                         COUNSEL

Scott E. Caron (argued), Paul B. Beach, and Michael D.
Allen, Lawrence Beach Allen & Choi, P.C., Glendale,
California, for Defendants-Appellants.

Donald W. Cook, Los Angeles, California, for Plaintiff-
Appellee.


                         OPINION

GOULD, Circuit Judge:

    Los Angeles County, LA County Sheriff’s Department
(LASD), and former LA Sheriff Lee Baca appeal the district
court’s denial of qualified immunity, absolute (quasi-judicial)
immunity, and immunity under two California statutes in this
suit by Plaintiff Mario A. Garcia. Plaintiff asserted claims
under 42 U.S.C. § 1983, the California Constitution, and state
tort law, alleging that he was wrongfully incarcerated by
LASD based on the misapplication of a felony warrant issued
in 1994 for Mario L. Garcia, who has the same date of birth
as Plaintiff. For the reasons that follow, we affirm.

                              I

   Plaintiff was arrested for driving under the influence in
Riverside County, California, on November 26, 2012. He
was booked in a Riverside County jail. A booked individual
is electronically fingerprinted through a system called
“Livescan.” The Livescan image is then sent to the
California Department of Justice (CDOJ), which responds in
one of two ways. If the arrestee’s fingerprints are already on
               GARCIA V. CTY. OF RIVERSIDE                   5

file, the subject’s criminal identification and information
(CII) number and criminal history are sent to the arresting
agency. If the arrestee’s fingerprints are not on file, a new
CII number is assigned. This number is linked to
fingerprints, name, birth date, address, and other identifiers
such as Social Security number. Los Angeles County
agencies also assign a fingerprint-based “LA Main” number
to their warrants. CII and LA Main numbers are often used
to generate an arrestee’s criminal history, which can include
the subject’s full name, birth date, residential addresses, and
Social Security and driver’s license numbers. The numbers
are also searched in a warrant database, such as the LA-based
Countywide Warrant System (CWS) or the statewide Wanted
Persons System (WPS), to determine whether the arrested
individual has an outstanding warrant.

    When Riverside County Sheriff’s Department (RCSD)
officers searched for Plaintiff “Mario Garcia” in WPS, they
found a felony warrant for Mario L. Garcia issued by the Los
Angeles Superior Court in 1994. The warrant described
Mario L. Garcia using only his first and last name, date of
birth, height, and weight. The first and last name and birth
date matched Plaintiff’s own. But Plaintiff alleges that when
RCSD contacted LASD personnel to report the “hit,” LASD
did not forward information on Mario L. Garcia’s biometric
identifiers, middle name, or criminal record, all of which
differed from Plaintiff’s. RCSD matched Plaintiff to the
warrant and told him that he would be detained, despite
Plaintiff’s protests that he was not Mario L. Garcia and that
he had been mistakenly detained before based on the same
warrant.

     The next day Plaintiff was transferred to an LA County
jail, where he alleges that he repeated his complaints to
6                 GARCIA V. CTY. OF RIVERSIDE

LASD officers. Plaintiff contends that LASD knew or should
have known that he was not Mario L. Garcia for several
reasons: (1) their middle names do not match; (2) their height
and weight differ considerably (Mario L. Garcia is listed as
5'1", 130 lbs. Plaintiff is 5'10", 170 lbs.); (3) Plaintiff’s
biometric identifiers, including fingerprints and CII number,
did not match the subject’s; and (4) Plaintiff’s criminal
history, which was linked in the system to his fingerprints,
did not match the subject’s. Plaintiff contends that it is the
policy of LASD to ignore CII numbers for identification
purposes, to ignore prisoners’ complaints of
misidentification, and to accept an outside agency’s
determination that an arrestee is the subject of a warrant
rather than conduct an independent identity check upon
booking in LA County.

    Plaintiff sued under 42 U.S.C. § 1983, alleging violations
of the Fourth Amendment and Fourteenth Amendment by
LASD, LA County, Baca, and several Doe defendants. He
also brought state-law claims against LASD and LA County.1
The district court denied Defendants’ motion to dismiss
Plaintiff’s section 1983 claim of wrongful incarceration in
violation of the Fourteenth Amendment Due Process Clause,
concluding that Plaintiff had alleged detention beyond the
point when LASD officers should have known to release him.
The district court denied Baca’s request for qualified
immunity and Defendants’ request for quasi-judicial
immunity and state-law immunity. Defendants appealed via
28 U.S.C. § 1291.




 1
   Plaintiff settled his claims against Riverside County and the Riverside
County Sheriff’s Department, which are no longer parties to this action.
               GARCIA V. CTY. OF RIVERSIDE                   7

                              II

    Plaintiff contests jurisdiction over Defendants’ appeals
from denial of immunity. He concedes that we have
jurisdiction over Baca’s appeal of denial of qualified
immunity. See Mitchell v. Forsyth, 472 U.S. 511, 530, 526
(1985). Baca may only assert qualified immunity in his
individual capacity, not in his official capacity. See Eng v.
Cooley, 552 F.3d 1062, 1064 n.1 (9th Cir. 2009); Owen v.
City of Independence, Mo., 445 U.S. 622, 638 (1980)).
However, we hold that Baca in his individual capacity may
appeal denial of absolute quasi-judicial immunity, for the
same reasons he may appeal denial of qualified immunity in
his individual capacity. See Mitchell, 472 U.S. at 526–27
(noting that absolute immunity, like qualified immunity, is
immediately appealable under the collateral order doctrine).

    LA County and LASD may not appeal denial of
quasi-judicial immunity, because they may not assert an
absolute immunity in the first place. See Monell v. Dep’t of
Soc. Servs., 436 U.S. 658, 701 (1978) (holding that
“municipal bodies sued under § 1983 cannot be entitled to an
absolute immunity, lest our decision that such bodies are
subject to suit under § 1983 ‘be drained of meaning’”)
(quoting Scheuer v. Rhodes, 416 U.S. 232, 248 (1974)).
However, our cases do not foreclose Defendants’ appeal of
the district court’s denial of state-law statutory immunity.
We have jurisdiction over Defendants’ appeals from denial of
state-law immunity because the district court’s denial
determined rights collateral to those asserted in the action,
and like the denial of qualified immunity, the district court’s
decision is effectively unreviewable on appeal from a final
judgment. See Cohen v. Beneficial Indus. Loan Corp.,
337 U.S. 541, 546 (1949); Mitchell, 472 U.S. at 527. In sum,
8              GARCIA V. CTY. OF RIVERSIDE

LA County and LASD may only appeal denial of state-law
statutory immunity. See Owen, 445 U.S. 622, 650 (1980);
Monell, 436 U.S. at 701. Baca, in his individual capacity,
may appeal denial of qualified immunity and of quasi-judicial
immunity. See Mitchell, 472 U.S. at 528. Baca did not assert
state-law immunity because Plaintiff’s state-law claims were
against LA County and LASD only.

                             III

    Defendants contend that Baca is entitled to qualified
immunity as to the alleged violation of Plaintiff’s due process
rights. Qualified immunity applies unless the facts alleged
make out (1) a violation of a constitutional right, which
(2) was “clearly established” at the time of the defendant’s
alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 236
(2009). Baca asserts that both stages of the Pearson analysis
entitle him to qualified immunity.

    The parties disagree whether Plaintiff has alleged a
Fourteenth Amendment violation. Defendants argue that
Baker v. McCollan, 443 U.S. 137 (1979), forecloses
Plaintiff’s claim. That is not so.

    In Baker, a warrant was issued under the plaintiff’s name
because the plaintiff’s brother, the warrant subject, had
obtained a copy of the plaintiff’s driver’s license and had
replaced the plaintiff’s photo with his own. When the
plaintiff was stopped for running a red light, he was taken
into custody on the warrant intended for his brother. Id. at
141. He was released several days later after officials
compared his appearance to a file photograph of his brother.
Id. The Supreme Court held that although the plaintiff had
been falsely imprisoned, his detention was not a
               GARCIA V. CTY. OF RIVERSIDE                   9

constitutional violation because, without more, “a person
arrested pursuant to a [valid] warrant . . . is not
constitutionally entitled to a separate judicial determination
that there is probable cause to detain him pending trial.” Id.
at 143–45.

    While the facts in Baker did not amount to a due process
violation, Baker did not create a categorical bar on due
process claims arising from law enforcement’s failure to
investigate an arrestee’s claim of mistaken identity. To the
contrary, as we have noted, Baker “suggested that
incarceration based on mistaken identity might violate the
Due Process Clause in some circumstances.” Rivera v.
County of Los Angeles, 745 F.3d 384, 390 (9th Cir. 2014)
(emphasis added). And we have found such violations in
several cases. See, e.g., Lee v. City of Los Angeles, 250 F.3d
668, 684 (9th Cir. 2001). Lee held that a group of plaintiffs
had alleged a Fourteenth Amendment violation based on city
officials’ “conscious failure to train their employees in the
procedures necessary to avoid” mistaken misidentifications.
Id. According to Lee, a plaintiff’s burden is to show that
defendants did not give him “minimum due process
appropriate to the circumstances to ensure that his liberty was
not arbitrarily abrogated.” Id. (quoting Oviatt v. Pearce,
954 F.2d 1470, 1475 (9th Cir. 1992)) (internal alterations
omitted). Our cases holding that a mistaken incarceration
violated the Due Process Clause fit into at least one of two
categories. Either “(1) the circumstances indicated to the
defendants that further investigation was warranted, or (2) the
defendants denied the plaintiff access to the courts for an
extended period of time.” Rivera, 745 F.3d at 391. Because
Plaintiff does not allege that he was denied access to the
courts, he must allege that “further investigation was
warranted” based on the facts of his detention. Id.
10              GARCIA V. CTY. OF RIVERSIDE

    As observed in Rivera, the “further investigation” cases
have involved significant differences between the arrestee
and the true warrant subject. Id. For instance, in Fairley v.
Luman, 281 F.3d 913, 915 (9th Cir. 2002) (per curiam), the
plaintiff and the true warrant subject (who were twins) had
different first names and differed in weight by 66 pounds.
The booking sergeant knew that the plaintiff had a twin
brother, but approved the plaintiff’s booking based on a
similarity in physical descriptions alone, without performing
a readily available fingerprint comparison. Id. We concluded
that the plaintiff had pleaded a due process violation in light
of his detention “without any procedural safeguard in place
to verify the warrant he was detained on was his and in the
face of his repeated protests of innocence.” Id. at 918. In
light of the plaintiff’s liberty interest, and the “minimum
burden” to the city of instituting procedures to verify identity,
the city’s procedures violated the Due Process Clause. Id.

    More recently, in Rivera, plaintiff Santiago Rivera was
misidentified and detained on a warrant meant for a different
person with the same name, same date of birth, and similar
physical characteristics (within one inch in height and ten
pounds in weight). Rivera, 745 F.3d at 387. Holding that
Rivera’s detention did not violate the Due Process Clause, we
distinguished Fairley, which involved circumstances that
could alert the defendants to a misidentification, such as
differences in first name and weight. Id. at 390–91. Rivera,
by contrast, had not presented any evidence that the
defendants knew he was not the true subject of the warrant,
or that further investigation into his identity was called for
based on what defendants did know. Id. at 391. Instead, as
in Baker, deputies reasonably concluded that Rivera was the
true warrant subject. Id.; see also Baker, 443 U.S. at 141.
               GARCIA V. CTY. OF RIVERSIDE                 11

    Finally, in Gant v. County of Los Angeles, 772 F.3d 608,
622–23 (9th Cir. 2014), we held that plaintiff Jose Ventura,
who was detained based on a warrant meant for another man
with the same name, had plausibly alleged that one of the
defendants, LA County, violated his due process rights
because “they should have known that he was not the subject
of the ‘Jose Ventura’ warrant.” The plaintiff and the warrant
subject differed by seven inches in height and 120 pounds in
weight. Id. at 618. The district court dismissed the claim
against LA County, finding that the plaintiff had not
sufficiently complained to officers that he was wrongfully
detained. We reversed, holding that the conflicting evidence
about whether the plaintiff had complained that he was the
wrong person raised a genuine issue of material fact. Id. at
623.

    Whether LASD had to investigate in the face of Plaintiff’s
protests and complaints that he wasn’t the person described
in the outstanding warrant is an important question. No
person deserves to be incarcerated without good reason, and
incarceration on a warrant without a reasonable investigation
of identity, when the circumstances demand it, is subject to
review under the Due Process Clause. The issue is whether
LASD’s treatment of Plaintiff’s contention that he was not
the warrant subject was so superficial, under the
circumstances, that it ignored a duty to investigate and
offended due process.

    Defendants contend that according to Baker, LASD had
no duty to investigate Garcia’s identity, even though he
complained that he was not the subject of the warrant, even
though the physical description in the warrant was far off
from Garcia’s, and even if LASD had or could have easily
obtained information that would have exonerated him.
12             GARCIA V. CTY. OF RIVERSIDE

Garcia’s allegations are, however, significantly different than
those in Baker. The detention in Baker followed an arrest
pursuant to a valid warrant, where the warrant exactly
matched the plaintiff’s identifying information because the
suspect had obtained a copy of the plaintiff’s driver’s license.
Because the warrant did not contain the suspect’s photograph,
the arresting officers “understandably concluded that they had
their man.” Baker, 443 U.S. at 141. This is not true for
Garcia. Although Garcia’s arrest for driving under the
influence was valid, the warrant on which he was later held
matched only his first and last name and date of birth. Garcia
is nine inches taller and forty pounds heavier than the warrant
subject. Even a cursory comparison of Garcia to the warrant
subject should have led officers to question whether the
person described in the warrant was Garcia. Information that
raised questions about Garcia’s identity should have
prompted the LASD to investigate more deliberately.

    Furthermore, in denying the plaintiff’s constitutional
claim in Baker, the Supreme Court expressed reluctance to
impose the expense of an “error-free investigation” of claims
of mistaken identity on sheriff’s departments nationwide. Id.
at 146. But those concerns are de minimis here. Plaintiff has
alleged that LASD knew that his fingerprint-matched CII
number did not match the warrant subject’s, and within a few
seconds could have used his CII number to check his criminal
history, which also did not match the warrant subject’s. A
simple procedure to check individuals’ basic information
upon transfer and booking in a county jail, to certify it
matches the warrant subject, is not the type of costly
“error-free investigation” the Supreme Court was reluctant to
impose in Baker. Id.
               GARCIA V. CTY. OF RIVERSIDE                  13

    Similarly, like the plaintiffs in Lee, Garcia has alleged
Defendants’ “failure to train their employees in the
procedures necessary to avoid” misidentifications. Lee,
250 F.3d at 684. Garcia alleges that it is the policy of LASD
to ignore CII numbers for identification purposes and to
ignore a prisoner’s complaints of misidentification, thereby
denying him “minimum due process appropriate to the
circumstances to ensure that his liberty was not arbitrarily
abrogated.” Id. (internal quotation marks and alterations
omitted). And like the plaintiff in Fairley, Garcia has alleged
that his jailers had reason to know that he had been mistaken
for the true warrant subject, and that Defendants’ deficient
procedures are to blame for the misidentification. See
Fairley, 281 F.3d at 918. As in Fairley, Garcia’s allegations
highlight the procedures Defendants could have used, with
“minimum burden,” to distinguish him from the warrant
subject. Id.

    Rivera does not foreclose Plaintiff’s Fourteenth
Amendment claim either. Here, even limiting officers to the
information on the warrant, they could not have
“understandably concluded that they had their man.” Baker,
443 U.S. at 141. The extreme difference in height of nine
inches between the warrant subject and Garcia, which could
not be explained as a normal growth process for an adult, was
a red flag, as was, to a lesser degree, the forty pound weight
differential. These differences, coupled with Garcia’s
protests, should have “indicated to the defendants that further
investigation was warranted.” Rivera, 745 F.3d at 391.

    Rivera, of course, held that officers do not have a duty to
independently investigate “all uncorroborated claims of
innocence” if the suspect will soon have an opportunity to
appear in court. Id. at 384. However, an obvious physical
14                GARCIA V. CTY. OF RIVERSIDE

discrepancy between a warrant subject and a booked
individual, such as a nine-inch difference in height,
accompanied by a detainee’s complaints of misidentification,
should prompt officers to engage in readily available and
resource-efficient identity checks, such as a fingerprint
comparison, to ensure that they are not detaining the wrong
person. Here Plaintiff’s claim of mistaken identity was not
uncorroborated, because of the height and weight differences,
and he also alleges that officers already had all the
information they needed to differentiate him from the warrant
subject. See Rivera, 745 F.3d at 391 n.4.

    This case also differs from Rivera because there, it took
several days for LA County staff to locate the true subject’s
fingerprints; when they found them and performed a
comparison, the court released the plaintiff. Rivera, 745 F.3d
at 387. Here, Plaintiff alleges that LA County had the
warrant subject’s fingerprints and CII number on file during
the entirety of his detention, and neither forwarded that
information to arresting officers in Riverside County nor
compared it to Plaintiff’s identifying information when they
booked him.2

    While Defendants contend that differences in height and
weight are not sufficient, by themselves, to trigger a duty to
investigate a detainee’s identity, the authority cited in their
brief involves circumstances different than those alleged here.
For example, in Johnson v. Miller, 680 F.2d 39, 40 (7th Cir.


  2
    Although Defendants contend that “it is clear from the allegations of
the complaint that LASD personnel could not have had actual knowledge
of the warrant subject’s CII and LA Main numbers,” the Second Amended
Complaint alleges that LASD had actual knowledge of the true warrant
subject’s CII number, LA Main number, and full name.
               GARCIA V. CTY. OF RIVERSIDE                 15

1982), the plaintiff was arrested on a warrant matching her
name and year of birth, but not her height, day and month of
birth, or race. The Seventh Circuit held that there was no
constitutional violation, despite the discrepancies in
information. Id. at 41. We have cited Johnson for the
proposition that “arresting officers do not have a
constitutional obligation to review warrants for discrepancies
between the description in the warrant and the appearance of
the person to be arrested.” Arnsberg v. United States,
757 F.2d 971, 981 (9th Cir. 1985). That may make some
sense when dealing with arresting officers in the field who
cannot always pause to make inquiries on a warrant. But
Garcia was not initially arrested pursuant to a warrant.
Riverside County officers booked him on the Mario L. Garcia
warrant after he had already been arrested and booked for
driving under the influence in Riverside County.

    Defendants contend that in the face of many similarities,
one material difference will not make an arrest unreasonable,
citing the Eleventh Circuit decision Rodriguez v. Farrell,
280 F.3d 1341, 1346 (11th Cir. 2002). That principle might
apply where no single material difference would lead
reasonable law enforcement personnel to question the
identification. But here, the nine-inch difference in height,
even if standing alone, is so inexplicable except by
misidentification that the booking officers clearly had a duty
to make readily available inquiries. And those further
inquiries would have shown more material differences, such
as different arrest record, middle initial, and home address.
Moreover, like Johnson, Rodriguez involved claims against
arresting officers in the field, who are under different
demands than booking officers. Id. at 1343.
16              GARCIA V. CTY. OF RIVERSIDE

                              IV

    Because we hold that Garcia has sufficiently pleaded a
Fourteenth Amendment violation, whether Baca is entitled to
qualified immunity depends on whether the right that Garcia
asserts was “clearly established” at the time of the alleged
misconduct. Pearson, 555 U.S. at 232. Defendants contend
that until Rivera, our cases have applied Baker unevenly and
inconsistently. However, the holdings of Lee, Fairley,
Rivera, and Gant are explained by differences in the facts, not
by inconsistent statements of law. Rivera, decided after the
district court’s second order, summarizes existing law:
officers violate the Fourteenth Amendment if they wrongly
detain a person where “the circumstances indicated to [them]
that further investigation was warranted.” Rivera, 745 F.3d
at 391.

    Gant also reinforces this statement of law as having been
clearly established at the time Garcia was arrested and held
on the warrant. We affirmed summary judgment for the San
Bernardino County defendants because plaintiff Jose Ventura
had not raised a material issue of fact as to whether those
defendants had a policy of not requiring fingerprint
comparisons, and affirmed summary judgment for LA County
on plaintiff Kelvin Gant’s Fourteenth Amendment claims
because Gant had not called his case of mistaken identity to
the defendants’ attention and was given a prompt hearing.
Gant, 772 F.3d at 620–23. But we reversed summary
judgment on Ventura’s claims against LA County, concluding
that a factual issue existed whether Ventura complained to the
LA defendants that they had the wrong person. Id. Rivera
and Gant apply precedent from the Supreme Court and our
circuit to different allegations by different plaintiffs. They do
not make new law. In sum, at the time of Plaintiff’s
                GARCIA V. CTY. OF RIVERSIDE                   17

November 2012 incarceration, the standards for determining
whether alleged police conduct violates the Fourteenth
Amendment were clearly established. Baca is not entitled to
qualified immunity.

                               V

    Defendants also collectively assert that they are entitled
to absolute, quasi-judicial immunity. As explained above,
LA County and LASD cannot assert quasi-judicial immunity
at all. Monell, 436 U.S. at 701. This appeal of the district
court’s denial of quasi-judicial immunity applies only to
Baca.

    Baca claims that because there was lawful authority for
Plaintiff’s detention, by way of a “presumptively reasonable”
seizure, he should not be penalized for any constitutional
violation that may have occurred. Law enforcement officers,
Baca asserts, have no duty to “go behind [a] judicial order . . .
to inquire into the validity of the procedure leading up to its
issuance.” Francis v. Lyman, 216 F.2d 583, 585 (1st Cir.
1954). But Plaintiff is not challenging the validity of the
warrant itself, or its issuance in 1994; he is claiming that it
was wrongfully applied to him. Taking simple, readily
available steps to verify that they had booked the man they
sought, in the presence of marked physical differences and
Plaintiff’s protestations of misidentification, does not require
officers to “inquire into the validity” of a warrant or its
issuance. Rather, the question is whether the LASD
procedures were reasonably calculated to determine that an
arrestee was the person described in the outstanding warrant.

    It is true that “prison officials charged with executing
facially valid court orders enjoy absolute immunity from
18              GARCIA V. CTY. OF RIVERSIDE

section 1983 liability for conduct prescribed by those orders.”
Engebretson v. Mahoney, 724 F.3d 1034, 1039 (9th Cir.
2013). However, absolute immunity applies “only to the fact
of a prisoner’s incarceration pursuant to a facially valid court
order—i.e., the prison official in question must act within his
or her authority and strictly comply with the order.” Id. at
1041 (emphasis in original). Here, according to Plaintiff’s
allegations, Baca did not strictly comply with the order, as it
was applied to the wrong person, and Plaintiff challenged not
just the fact of his incarceration, but also the lack of
procedures to prevent the misidentification. Because the facts
Plaintiff has alleged go beyond the limits of quasi-judicial
immunity, this immunity does not apply to Baca.

     Finally, LA County and LASD assert that they are
immune from Plaintiff’s state-law claims (wrongful
incarceration pursuant to Cal. Const., Art. I § 13, and false
imprisonment) because of immunities provided in California
Penal Code § 847 and California Civil Code § 43.55. The
first provision, section 847, prohibits causes of action against
any peace officer, acting within his authority, “for false arrest
or false imprisonment arising out of any arrest,” if the officer
at least “had reasonable cause to believe the arrest was
lawful.” Cal. Penal Code § 847(b). The second, section
43.55, precludes causes of action against “any peace officer
who makes an arrest pursuant to a warrant of arrest regular
upon its face,” if the officer “acts without malice and in the
reasonable belief that the person arrested is the one referred
to in the warrant.” Cal. Civ. Code § 43.55(a). These statutes
do not shield Defendants from liability under state law
because Plaintiff is not asserting claims “arising out of an[]
arrest” or against the arresting officer. See Cal. Pen. Code
§ 847(b). According to these statutes’ text, they apply only
to arresting officers. Moreover, these statutory immunities
                GARCIA V. CTY. OF RIVERSIDE                   19

are premised on reasonable beliefs, and the crux of Plaintiff’s
claim is that it was unreasonable for officers to believe that he
was the person who was described in the warrant without
greater investigation. Plaintiff has not challenged his arrest
for driving under the influence; rather, he challenges
Defendants’ decision to detain him based on a warrant for
another person.

    Whether the officers who subjected Plaintiff to
imprisonment on the warrant acted reasonably is a question
that must be determined in this litigation assessing the
boundaries of due process. There is at this time no applicable
state or federal law immunity.

    AFFIRMED.